

115 HR 179 IH: Miners Protection Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 179IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. McKinley (for himself, Mr. Michael F. Doyle of Pennsylvania, Mr. Bost, Ms. Fudge, Mr. Mooney of West Virginia, Mr. Jenkins of West Virginia, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to transfer certain funds to the
			 Multiemployer Health Benefit Plan and the 1974 United Mine Workers of
			 America Pension Plan, and for other purposes.
	
 1.Short titleThis Act may be cited as the Miners Protection Act of 2017. 2.Reinstatement of Multiemployer Health Benefit Plan provisions of Surface Mining Control and Reclamation Act of 1977Except as otherwise provided in this Act, the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.) is amended to read as if section 167 of the Continuing Appropriations Act, 2017, as amended by section 101(3) of division A of Public Law 114–254, were not enacted.
		3.Inclusion of certain retirees in the Multiemployer Health Benefit Plan
 (a)In generalSection 402 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232) is amended— (1)in subsection (h)(2)(C)—
 (A)by striking A transfer and inserting the following:  (i)Transfer to the PlanA transfer;
 (B)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right; and
 (C)by striking the matter following such subclause (II) (as so redesignated) and inserting the following:
						
 (ii)Calculation of excessThe excess determined under clause (i) shall be calculated by taking into account only— (I)those beneficiaries actually enrolled in the Plan as of the date of the enactment of the Miners Protection Act of 2017 who are eligible to receive health benefits under the Plan on the first day of the calendar year for which the transfer is made, other than those beneficiaries enrolled in the Plan under the terms of a participation agreement with the current or former employer of such beneficiaries; and
 (II)those beneficiaries whose health benefits, defined as those benefits payable directly following death or retirement or upon a finding of disability by an employer in the bituminous coal industry under a coal wage agreement (as defined in section 9701(b)(1) of the Internal Revenue Code of 1986), would be denied or reduced as a result of a bankruptcy proceeding commenced in 2012 or 2015.
 (iii)Eligibility of certain retireesIndividuals referred to in clause (ii)(II) shall be treated as eligible to receive health benefits under the Plan.
 (iv)Requirements for transferThe amount of the transfer otherwise determined under this subparagraph for a fiscal year shall be reduced by any amount transferred for the fiscal year to the Plan, to pay benefits required under the Plan, from a voluntary employees' beneficiary association established as a result of a bankruptcy proceeding described in clause (ii).
 (v)VEBA transferThe administrator of such voluntary employees’ beneficiary association shall transfer to the Plan any amounts received as a result of such bankruptcy proceeding, reduced by an amount for administrative costs of such association.; and
 (2)in subsection (i)— (A)by redesignating paragraph (4) as paragraph (5); and
 (B)by inserting after paragraph (3) the following:  (4)Additional amounts (A)CalculationIf the dollar limitation specified in paragraph (3)(A) exceeds the aggregate amount required to be transferred under paragraphs (1) and (2) for a fiscal year, the Secretary of the Treasury shall transfer an additional amount equal to the difference between such dollar limitation and such aggregate amount to the trustees of the 1974 UMWA Pension Plan to pay benefits required under that plan.
 (B)Cessation of transfersThe transfers described in subparagraph (A) shall cease as of the first fiscal year beginning after the first plan year for which the funded percentage (as defined in section 432(i)(2) of the Internal Revenue Code of 1986) of the 1974 UMWA Pension Plan is at least 100 percent.
 (C)Prohibition on benefit increases, etcDuring a fiscal year in which the 1974 UMWA Pension Plan is receiving transfers under subparagraph (A), no amendment of such plan which increases the liabilities of the plan by reason of any increase in benefits, any change in the accrual of benefits, or any change in the rate at which benefits become nonforfeitable under the plan may be adopted unless the amendment is required as a condition of qualification under part I of subchapter D of chapter 1 of the Internal Revenue Code of 1986.
 (D)Treatment of transfers for purposes of withdrawal liability under ERISAThe amount of any transfer made under subparagraph (A) (and any earnings attributable thereto) shall be disregarded in determining the unfunded vested benefits of the 1974 UMWA Pension Plan and the allocation of such unfunded vested benefits to an employer for purposes of determining the employer’s withdrawal liability under section 4201.
 (E)Requirement to maintain contribution rateA transfer under subparagraph (A) shall not be made for a fiscal year unless the persons that are obligated to contribute to the 1974 UMWA Pension Plan on the date of the transfer are obligated to make the contributions at rates that are no less than those in effect on the date which is 30 days before the date of enactment of the Miners Protection Act of 2017.
								(F)Enhanced annual reporting
 (i)In generalNot later than the 90th day of each plan year beginning after the date of enactment of the Miners Protection Act of 2017, the trustees of the 1974 UMWA Pension Plan shall file with the Secretary of the Treasury or the Secretary's delegate and the Pension Benefit Guaranty Corporation a report (including appropriate documentation and actuarial certifications from the plan actuary, as required by the Secretary of the Treasury or the Secretary's delegate) that contains—
 (I)whether the plan is in endangered or critical status under section 305 of the Employee Retirement Income Security Act of 1974 and section 432 of the Internal Revenue Code of 1986 as of the first day of such plan year;
 (II)the funded percentage (as defined in section 432(i)(2) of such Code) as of the first day of such plan year, and the underlying actuarial value of assets and liabilities taken into account in determining such percentage;
 (III)the market value of the assets of the plan as of the last day of the plan year preceding such plan year;
 (IV)the total value of all contributions made during the plan year preceding such plan year; (V)the total value of all benefits paid during the plan year preceding such plan year;
 (VI)cash flow projections for such plan year and either the 6 or 10 succeeding plan years, at the election of the trustees, and the assumptions relied upon in making such projections;
 (VII)funding standard account projections for such plan year and the 9 succeeding plan years, and the assumptions relied upon in making such projections;
 (VIII)the total value of all investment gains or losses during the plan year preceding such plan year; (IX)any significant reduction in the number of active participants during the plan year preceding such plan year, and the reason for such reduction;
 (X)a list of employers that withdrew from the plan in the plan year preceding such plan year, and the resulting reduction in contributions;
 (XI)a list of employers that paid withdrawal liability to the plan during the plan year preceding such plan year and, for each employer, a total assessment of the withdrawal liability paid, the annual payment amount, and the number of years remaining in the payment schedule with respect to such withdrawal liability;
 (XII)any material changes to benefits, accrual rates, or contribution rates during the plan year preceding such plan year;
 (XIII)any scheduled benefit increase or decrease in the plan year preceding such plan year having a material effect on liabilities of the plan;
 (XIV)details regarding any funding improvement plan or rehabilitation plan and updates to such plan; (XV)the number of participants and beneficiaries during the plan year preceding such plan year who are active participants, the number of participants and beneficiaries in pay status, and the number of terminated vested participants and beneficiaries;
 (XVI)the information contained on the most recent annual funding notice submitted by the plan under section 101(f) of the Employee Retirement Income Security Act of 1974;
 (XVII)the information contained on the most recent Department of Labor Form 5500 of the plan; and (XVIII)copies of the plan document and amendments, other retirement benefit or ancillary benefit plans relating to the plan and contribution obligations under such plans, a breakdown of administrative expenses of the plan, participant census data and distribution of benefits, the most recent actuarial valuation report as of the plan year, copies of collective bargaining agreements, and financial reports, and such other information as the Secretary of the Treasury or the Secretary's delegate, in consultation with the Secretary of Labor and the Director of the Pension Benefit Guaranty Corporation, may require.
 (ii)Electronic submissionThe report required under clause (i) shall be submitted electronically. (iii)Information sharingThe Secretary of the Treasury or the Secretary's delegate shall share the information in the report under clause (i) with the Secretary of Labor.
 (iv)PenaltyAny failure to file the report required under clause (i) on or before the date described in such clause shall be treated as a failure to file a report required to be filed under section 6058(a) of the Internal Revenue Code of 1986, except that section 6652(e) of such Code shall be applied with respect to any such failure by substituting $100 for $25. The preceding sentence shall not apply if the Secretary of the Treasury or the Secretary's delegate determines that reasonable diligence has been exercised by the trustees of such plan in attempting to timely file such report.
 (G)1974 UMWA Pension Plan definedFor purposes of this paragraph, the term 1974 UMWA Pension Plan has the meaning given the term in section 9701(a)(3) of the Internal Revenue Code of 1986, but without regard to the limitation on participation to individuals who retired in 1976 and thereafter..
					(b)Effective dates
 (1)In generalThe amendments made by this section shall apply to fiscal years beginning after September 30, 2016. (2)Reporting requirementsSection 402(i)(4)(F) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(4)(F)), as added by this section, shall apply to plan years beginning after the date of the enactment of this Act.
				4.Clarification of financing obligations
 (a)In generalSubsection (a) of section 9704 of the Internal Revenue Code of 1986 is amended— (1)by striking paragraph (3),
 (2)by striking three premiums and inserting two premiums, and (3)by striking , plus at the end of paragraph (2) and inserting a period.
				(b)Conforming amendments
 (1)Section 9704 of the Internal Revenue Code of 1986 is amended— (A)by striking subsection (d), and
 (B)by redesignating subsections (e) through (j) as subsections (d) through (i), respectively. (2)Subsection (d) of section 9704 of such Code, as so redesignated, is amended—
 (A)by striking 3 separate accounts for each of the premiums described in subsections (b), (c), and (d) in paragraph (1) and inserting 2 separate accounts for each of the premiums described in subsections (b) and (c), and (B)by striking or the unassigned beneficiaries premium account in paragraph (3)(B).
 (3)Subclause (I) of section 9703(b)(2)(C)(ii) of such Code is amended by striking 9704(e)(3)(B)(i) and inserting 9704(d)(3)(B)(i). (4)Paragraph (3) of section 9705(a) of such Code is amended—
 (A)by striking the unassigned beneficiary premium under section 9704(a)(3) and in subparagraph (B), and (B)by striking 9704(i)(1)(B) and inserting 9704(h)(1)(B).
 (5)Paragraph (2) of section 9711(c) of such Code is amended— (A)by striking 9704(j)(2) in subparagraph (A)(i) and inserting 9704(i)(2),
 (B)by striking 9704(j)(2)(B) in subparagraph (B) and inserting 9704(i)(2)(B), and (C)by striking 9704(j) and inserting 9704(i).
 (6)Paragraph (4) of section 9712(d) of such Code is amended by striking 9704(j) and inserting 9704(i). (c)Elimination of additional backstop premium (1)In generalParagraph (1) of section 9712(d) of the Internal Revenue Code of 1986 is amended by striking subparagraph (C).
 (2)Conforming amendmentParagraph (2) of section 9712(d) of such Code is amended— (A)by striking subparagraph (B),
 (B)by striking , and at the end of subparagraph (A) and inserting a period, and (C)by striking shall provide for— and all that follows through annual adjustments and inserting shall provide for annual adjustments.
 (d)Effective dateThe amendments made by this section shall apply to plan years beginning after September 30, 2016. 5.Customs user fees (a)In generalSection 13031(j)(3)(A) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)(A)) is amended by striking September 30, 2025 and inserting May 6, 2026.
 (b)Rate for merchandise processing feesSection 503 of the United States–Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking September 30, 2025 and inserting May 6, 2026.
			